Grant, J.
The relator commenced a suit in the circuit court for the county of Kent by filing declaration and entering rule to plead. The declaration was served November 27. December 14, defendant appeared and filed a plea to the jurisdiction of the court. Plaintiff ignored this plea, and entered defendant’s default for non-appearance. The court, upon motion, set the default aside. Plaintiff now invokes the writ of mandamus to compel the vacation of this order. He relies upon Circuit Court Rule No. 24, which provides that—
“Pleas in abatement or to the jurisdiction, and all other dilatory pleas, shall be filed without any rule for a special or general special imparlance, within ten days after filing and service of declaration.”
The commencement of suit by filing declaration and entering rule to plead is statutory, and the defendant is required to plead within 20 days after service of a copy thereof, with notice of the rule. Rule 24 was not intended to interfere with this provision of the statute, which clearly gives the right to a defendant to interpose any plea within 20 days. The rule applies only to cases which are commenced by original writs. Wyandotte Rolling Mills Co. v. Robinson, 34 Mich. 428.
Writ denied.
The other Justices concurred.